Name: Commission Regulation (EC) No 2106/98 of 1 October 1998 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards beef and veal
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31998R2106Commission Regulation (EC) No 2106/98 of 1 October 1998 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards beef and veal Official Journal L 267 , 02/10/1998 P. 0005 - 0006COMMISSION REGULATION (EC) No 2106/98 of 1 October 1998 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Articles 13(12) and 25 thereof,Whereas Council Regulation (EEC) No 565/80 (3), as amended by Regulation (EEC) No 2026/83 (4), lays down general rules on the advance payment of export refunds in respect of agricultural products;Whereas Commission Regulation (EEC) No 3665/87 (5), as last amended by Regulation (EC) No 604/98 (6), lays down common detailed rules for the application of the system of export refunds on agricultural products;Whereas Commission Regulation (EEC) No 3719/88 (7), as last amended by Regulation (EC) No 1044/98 (8), lays down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products;Whereas Commission Regulation (EC) No 1445/95 (9), as last amended by Regulation (EC) No 759/98 (10), lays down rules of application for import and export licences in the beef and veal sector;Whereas the problems prevailing on the market in Russia since the second half of August 1998 have seriously damaged the economic interests of exporters; whereas the situation thus created has adversely affected export possibilities provided for in Regulations (EEC) No 565/80, (EEC) No 3665/87 and (EEC) No 3719/88;Whereas it is accordingly necessary to limit such damaging consequences by adopting special measures and extending certain time limits laid down in the regulations applicable to refunds so that export operations which have not been completed on account of the abovementioned circumstances can be regularised;Whereas, in the light of developments, this Regulation should enter into force immediately;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 This Regulation shall apply to the products listed in Article 1(1) of Regulation (EEC) No 805/68 for which export licences containing the indication 'Russia` in box 7 in accordance with Article 8(3) of Regulation (EC) No 1445/95 have been issued.Article 2 On application by the holder, the validity of the export licences issued pursuant to Regulation (EC) No 1445/95 and applied for before 29 August 1998, excluding those whose validity lapsed before 17 August 1998, shall be extended by 60 days.Article 3 The 20 % reduction referred to in the second indent of Article 20(3)(b) and the 15 % and 20 % increases referred to in Article 23(1) and the second subparagraph of Article 33(1) respectively of Regulation (EEC) No 3665/87 shall not apply to exports carried out under cover of licences applied for before 29 August 1998, provided that customs formalities for release for consumption in the third country are completed after that date.Article 4 1. On application by the exporter and in respect of products for which customs export formalities were completed before 29 August 1998 or which were placed under any of the arrangements referred to in Articles 4 and 5 of Regulation (EEC) No 565/80 before that date, the 60-day time limit referred to in Article 30(1)(b)(i) of Regulation (EEC) No 3719/88 and in Articles 4(1) and 32(1) of Regulation (EEC) No 3665/87 shall be increased to 150 days.2. Products for which customs export formalities were completed before 29 August 1998 may, before reaching their final destination, be re-introduced into the customs territory of the Community and placed under suspension arrangements in a free zone or free warehouse for 120 days without this calling payment of the refund into question.Article 5 Each Thursday, Member States shall notify the quantities of products covered during the preceding week by each of the measures referred to above.Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 210, 28. 7. 1998, p. 17.(3) OJ L 62, 7. 3. 1980, p. 5.(4) OJ L 199, 22. 7. 1983, p. 12.(5) OJ L 351, 14. 12. 1987, p. 1.(6) OJ L 80, 18. 3. 1998, p. 19.(7) OJ L 331, 2. 12. 1988, p. 1.(8) OJ L 149, 20. 5. 1998, p. 11.(9) OJ L 143, 27. 6. 1995, p. 35.(10) OJ L 105, 4. 4. 1998, p. 7.